Citation Nr: 1130474	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected asbestosis from April 30, 2007, to November 28, 2007, and a disability rating in excess of 10 percent since November 29, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for asbestosis, and assigned a noncompensable disability rating.  Subsequently, in a May 2008 rating decision,  the RO increased the Veteran's disability rating for asbestosis to 10 percent, effective November 29, 2007.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for an initial increased rating remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested and was scheduled for a Travel Board hearing on September 21, 2010.  However, the Veteran notified VA in August 2010 that he was withdrawing his request for a hearing.

In November 2010, the Board issued a decision in the above matter.  Prior to promulgation of this decision, however, the RO received additional evidence.  The Board was unable to consider this evidence as it has not been received by the Board and associated with the claims file prior to the Board's promulgation of the November 2010 decision.  This is the subject of the order to vacate, explained below.  Following the vacatur, the Board will review the case de novo.

The issue of entitlement to an increased disability rating for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

In this particular case, additional evidence was received by the RO prior to the Board decision of November 2010.  The Board was unaware that the RO had received additional evidence when it promulgated the November 2010 decision. Accordingly, in order to prevent prejudice to the appellant, the November 2010 decision of the Board must be vacated in its entirety, and a new decision will be entered as if the November 2010 decision by the Board had never been issued.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an initial compensable disability rating for service-connected asbestosis from April 30, 2007, to November 28, 2007, and a disability rating in excess of 10 percent since November 29, 2007. 

The Board finds that a remand is necessary to obtain any outstanding VA treatment records with respect to the Veteran's claim.  In an April 2011 statement, the Veteran's representative requested that the Board's November 2010 decision be vacated due to prejudicial failure to obtain and consider VA treatment records that were in possession of the VA.  Additionally, though the VA claims file contains VA treatment records pertaining to the Veteran's asbestosis through September 2010, it is unclear whether the Veteran continued to seek any VA treatment for his condition after that time.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


